Citation Nr: 0325635	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, residual type with depressive features.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarbe - Ortiz


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at the San Juan, the Commonwealth of Puerto Rico.  In that 
decision, the RO granted an increased evaluation, from 30 to 
50 percent, for the veteran's psychiatric disorder.  The 
veteran was notified of that decision and he has appealed 
claiming that his disability should be rated higher than 50 
percent.


REMAND

In March 2001, the Board remanded the claim to the RO.  The 
remand was to notify the veteran of the then recent-enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
105-475, 114 Stat. 2096 (2000).  The RO was instructed to 
inform the veteran of the new law and to review the veteran's 
claim to ensure that VA had complied therewith.  
Additionally, the RO was asked to obtain private treatment 
records concerning the veteran from his private physician, 
Doctor Jose Arturo Juarbe - Ortiz.  The record reflects that 
Dr. Juarbe has been "treating" the veteran since the early 
1980s.  The RO was instructed to also obtain any "fee base" 
records.  Other items of information were also requested.

A review of the information obtained by the RO reveals that 
the records of the veteran's psychiatrist, and occasional fee 
base physician, Dr. Jose Arturo Juarbe - Ortiz, have not 
obtained.  Although the veteran has claimed that Doctor 
Juarbe has told him that his psychiatric disability prevents 
him from obtaining and maintaining employment, there are no 
records from Dr. Juarbe that would corroborate the veteran's 
assertions.  Moreover, although Doctor Juarbe provided 
testimony before the RO concerning the length and type of 
treatment the veteran has received, the medical records of 
such treatment are not of record.  Additionally, there is no 
indication from the record that an attempt to obtain these 
crucial records was made.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  The United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has 
stated that the Board is responsible for entering a final 
decision on behalf of the Secretary in claims for entitlement 
to veterans' benefits and that as such, remand instructions 
to the RO from the Board must be complied with -- said 
compliance by the RO being neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Hence, since the RO failed to obtain the veteran's private 
medical records, the Board finds that the RO did not comply 
with the Board's instructions.  Thus, the claim must be 
remanded to the RO for further processing in accordance with 
the Board's previous remand.  After that, the veteran's claim 
should be readjudicated.  If the decision remains 
unfavorable, the veteran and his representative should be 
given a supplemental statement of the case and allowed 
sufficient time for a response.  Thereafter, the claim should 
be returned to the Board for further consideration.

The veteran's claim is therefore REMANDED for the following:

1.  The RO should attempt to obtain 
copies of all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
received by the veteran from Dr. Jose 
Arturo Juarbe - Ortiz.  Doctor Juarbe's 
last known address was in Caguas at Post 
Office Box 29030.  The zip code is 00725.  
The RO should note that the latest 
edition of the Directory of Physicians in 
the United States, published by the 
American Medical Association, does not 
list Doctor Juarbe as a practicing 
physician.  The RO should ask that the 
veteran provide to it a copy of his last 
bill from Doctor Juarbe that has a 
current address of the doctor.  Once 
signed authorizations for release of 
private medical records have been 
obtained from the veteran, the RO should 
request the required documents.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself.  If the RO is 
unable to obtain any needed medical 
records, the RO should explain why such 
records could not be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992).

2.  If, and only if, the records of 
Doctor Juarbe are obtained, the RO should 
schedule the veteran for a psychiatric 
examination.  The claims folder and the 
treatment records, including the records 
of Doctor Juarbe, must be made available 
to, and be reviewed by, the examiner 
prior to the examination, and said review 
should be indicated in the examination 
report.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment of the veteran's 
service-connected psychiatric disability.  
The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  All responses should be 
typed and included in the claims folder.  
The examiner should specifically comment 
on whether the veteran's psychiatric 
disability prevents the veteran from 
obtaining and maintaining gainful 
employment.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO must also ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159 (2002) is 
fully complied with and satisfied.  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence is needed to support the claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supple-mental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the claim should be returned to the Board for 
further consideration.  The appellant is hereby notified that 
he has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is contacted by 
the RO.  The purpose of this REMAND is to ensure due process 
and to obtain additional clarifying medical evidence.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


